Title: To Thomas Jefferson from John Page, 1[2] January 1792
From: Page, John
To: Jefferson, Thomas


          
            My dear Sir
            Philada. Jany. the 13th. [i.e. 12th] 1792
          
          The inclosed is such a Note, as with your Name on the Back of it (generally written across) will answer my Purpose and shall be no Inconvenience to you. I have now only Time to add that you have greatly obliged & relieved the Feelings of your Friend,
          
            John Page
          
        